DETAILED CORRESPONDENCE
Acknowledgements
This Office action is in response to Applicant’s filing, on 06 November 2020, of a Request for Reconsideration after Non-Final Rejection. 
Claims 1-6, 8, 10 and 12-22 are pending ("Pending Claims"). 
Claims 1-6, 8, 10 and 12-22 are examined ("Examined Claims").

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Bruce Hare (USPTO Registration No. 58968) on 10 February 2021.
The application has been amended as follows:
Amend claim 8 as follows:
(Amended) A point of sale (POS) system comprising:
a POS terminal;
a network-accessible payment processing server; and
:
a physical connector that couples to the POS terminal and provides two-way communication between the insertable smart beacon and the POS terminal, wherein the POS terminal is not able to process wireless transactions, wherein charge information is received at the insertable smart beacon from the POS terminal across the physical connector;
a first wireless transceiver that: 
transmits a beacon signal , , and the charge information received from the POS terminal; and
receives, from a user device, a response to the beacon signal, the response comprising payment information; and
a network interface,
wherein the smart beacon: 
sends, to the POS terminal via the physical connector or to a remote server via the network interface, the charge information and the payment information, and
receives a processing result comprising a rejection or an authorization.
Amend claim 9 as follows: 
(Canceled)
Amend claim 10 as follows:
(Amended) The POS system of claim 8 [[9]], wherein the user device is a smartphone.
Amend claim 15 as follows:

transmitting a beacon signal from a smart beacon communicatively coupled to a point of sale (POS) terminal across a physical connection, wherein the POS terminal is not able to process wireless transactions; 
identifying a consumer check-in event, at the smart beacon, based at least partly on a received response to the beacon signal from a user device;
receiving from the POS terminal, charge information 
transmitting a beacon signal comprising a unique identifier, a unique key, and the 10 charge information received from the POS terminal;
receiving from the user device, a response to the beacon signal, the response comprising payment information 
sending, from the smart beacon to a remote processing entity or to the POS terminal, the retrieved charge information and payment information for processing 
receiving at or an 


Response to Amendment
This Office action is in response to a Request for Reconsideration after Non-Final Rejection filed on 06 November 2020.  Amendments have been entered and have been carefully considered.  Claims 1-6, 8, 10 and 12-22 are pending and considered below.

Claim Rejections - 35 USC § 103
Applicant has amended independent claim 1 to overcome the rejection. Applicants assert that the claims are patentably distinct from the art at least because the cited references of Pitroda and Roeding do not disclose, either alone or in combination, a smart beacon including "a first wireless transceiver that: transmits a beacon signal comprising a unique identifier, a unique key, and the charge information received from the POS terminal and receives, from a user device, a response to the beacon signal, the response comprising payment information" as claimed.
Applicant’s argument is persuasive. Pitroda in view of Roeding does not disclose the novel combination of elements set forth in the claims. The rejection of claims 1-6, 8, 10 and 12-22 under 35 USC §103 has been withdrawn.

Allowable Subject Matter
Claims 1-6, 8, 10 and 12-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
 35 USC 101
The Office finds that Applicant’s independent claims 1, 8, and 15 comply with 35 U.S.C. 101 in accordance with the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG). Independent claims 1, 8, and 15 are directed to a process, machine, manufacture or composition of matter, which would pass Step 1 of the two-step analysis for 101 eligibility. Further, under Step 2A of the analysis the Office did not find that the claims recited an abstract idea, law of nature, or natural phenomenon. The claims do not recite any of the judicial exceptions enumerated in the 2019 PEG. For instance, the claim does not recite a mental process because the claim, under its broadest reasonable interpretation, does not cover performance in the mind but for the recitation of generic computer components. The disclosed steps require actions by a processor that cannot be practically performed in the mind. Further, the claim does not recite any method of organizing human activity, such as a fundamental economic concept or managing interactions between people. In addition, the claims does not recite a mathematical relationship, formula, or calculation. Thus, the claims are eligible under 35 USC 101 because they do not recite a judicial exception.
35 USC 103
Regarding independent claims 1, 8, and 15, the Office is unaware of any references that teach, individually or without an unreasonable combination of references, the system and method comprising the following elements:
a first wireless transceiver that: transmits a beacon signal comprising a unique identifier, a unique key, and the charge information received from the POS terminal; and receives, from a user device, a response to the beacon signal, the response comprising payment information; and 
a network interface, wherein the smart beacon: sends, to the POS terminal via the physical connector or to a remote server via the network interface, the charge information and the payment information, and receives a processing result comprising a rejection or an authorization.
These unique features render the claims allowable. Dependent claims 2-6, 10, 12-14 and 12-22 are also allowable based on a rationale similar to the independent claim from which they depend.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C JOHNSON whose telephone number is (571)272-6450.  The examiner can normally be reached on Monday - Friday; 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT C JOHNSON/Examiner, Art Unit 3682                                                                                                                                                                                                        
/DAVID J STOLTENBERG/Primary Examiner, Art Unit 3682